UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2119


TIGRESS SYDNEY ACUTE MCDANIEL, as lawful guardian ad litem of Minor
Child A.M.,

                    Plaintiff - Appellant,

             v.

VTT MANAGEMENT INC.; VTT CHARLOTTE LLC; DEBBIE HICKS;
CHRISTOPHER LOEBSACK; LATONYA CAMERON; BRITTANY BANKS;
VICTOR JIMENEZ; MECKLENBURG COUNTY; MARTA CARSON, in her
individual and official capacity; BECKY T. TIN, in her individual and official
capacity; DONNIE HOOVER, in his individual and official capacity; ELIZABETH
THORTON TROSCH, in her individual and official capacity; JOHN AND JANE
DOES, 1 - 30,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cv-00826-RJC-DSC)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges


Affirmed by unpublished per curiam opinion.


Tigress Sydney Acute McDaniel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Tigress Sydney Acute McDaniel appeals the district court’s order granting

summary judgment in favor of Defendants, pursuant to Fed. R. Civ. P. 56(f); denying

McDaniel’s motion for judgment as a matter of law; and denying as moot McDaniel’s

motion for sanctions and motion in limine.

         We review an order granting summary judgment de novo, “drawing reasonable

inferences in the light most favorable to the non-moving party.” Butler v. Drive Auto.

Indus. of Am., Inc., 793 F.3d 404, 407 (4th Cir. 2015) (internal quotation marks omitted).

“Summary judgment is proper ‘if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.’” Id. at 408

(quoting Fed. R. Civ. P. 56(a)). The relevant inquiry is whether the evidence “presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.” McAirlaids, Inc. v. Kimberly-Clark Corp.,

756 F.3d 307, 310 (4th Cir. 2014) (internal quotation marks omitted).         To survive

summary judgment, “the nonmoving party must rely on more than conclusory

allegations, mere speculation, the building of one inference upon another, or the mere

existence of a scintilla of evidence.” Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir.

2013).

         We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court.          McDaniel v. VTT Mgmt. Inc.,




                                             2
No. 3:16-cv-00826-RJC-DSC (W.D.N.C. Sept. 18, 2018).             We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3